Waties, J.,
declared the opinion of the'court instanter, all the judges present, except Grimke, J. That the best evidence ap. peared to have been given, which the nature of the case admitted of; and that the question of law, arising on the facts given in evidence, had been properly left to the jury ; and although the judge in his report, had stated it as his opinion, that the facts given in evi« dence did not seem to warrant the jury in believing that the defendant had any ill motive in what he had done ; yet, as it might have happened, that in consequence of this officious act of the de. fendant, the plaintiff might have suffered the illegal capture and-imprisonment complained of, there was sufficient evidence to warrant the verdict against the defendant, as a principal in the trespass* aiding, and encouraging.
Motion discharged.